DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
paragraphs 6 and 7, recites “third QCL information in QCL information” and “fourth QCL information in QCL information”; however, there is no “first or second QCL information” in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 11-12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al. (US 2019/0296956).
Regarding claims 1 and 6, Wilson discloses a communication method, comprising: 
determining a first bandwidth part (BWP) and a second BWP (Fig. 2: BS 105 may communicate with UEs 115 on resources of a carrier 205 that includes a first bandwidth part 210 and a second bandwidth part 215 [0060-0061]); 
determining an association relationship between the first BWP and the second BWP (Fig. 2: the reference signals 305 used to perform receiver processing for demodulating control information received a particular coreset on the first bandwidth part 210 may be the same reference signals used to perform receiver processing for demodulating control information received in a corresponding coreset on the second bandwidth part 210 [0067]. Fig. 4: a carrier 205-a may include a second bandwidth part 215-a and a first bandwidth part 210-a that overlaps with and spans a larger frequency band than second bandwidth part 210-a. A carrier 205-a may include a second bandwidth part 215-c and a first bandwidth part 210-c that partially overlaps with second bandwidth part 215-c. In each of these examples, UE 115-a may perform receiver processing for demodulation a downlink transmission on a first bandwidth part 210 using reference signals received on second a bandwidth part 215 after transitioning from communicating on the second bandwidth part 215 to communicating on the first bandwidth part 210 [0073]); and 
at least one of:  
TCI field included in DCI may indicate a TCI state corresponding to reference signals that may be QCL with data transmitted to UE 115 and the TCI state may indicate which QCL parameters may be derived from the reference signals received from base station 105. UE may receive an indication of updated TCI state [0071-0072]), and receiving/sending a physical downlink shared channel (PDSCH) in the second BWP based on the first QCL relationship (the base station may transmit DCI 310 on the second bandwidth part 215 to UE to schedule a downlink transmission of the data in the PDCH 315 on first bandwidth part 210 [0063]. Once UE receives the DCI 310, UE may identify the resources allocated for the downlink transmission in PDCH 315, and UE may receive the downlink transmission in PDCH 315 from base station on first bandwidth part [0064-0065]); or 
determining a second QCL relationship based on the association relationship, and receiving/sending a physical downlink control channel (PDCCH) in the second BWP based on the second QCL relationship  (the UE may also use techniques described above for demodulating control information received in a PDCCH or CORESET [0067]).

Regarding claims 11 and 16, Wilson disclose a communication apparatus [Fig. 6/10], comprising:
a receiver/transmitter (610/1020); and
at least on processor (Fig. 9/13: processor 920/1320), the at least one processor configured to:
Fig. 2: BS 105 may communicate with UEs 115 on resources of a carrier 205 that includes a first bandwidth part 210 and a second bandwidth part 215 [0060-0061]); 
determine an association relationship between the first BWP and the second BWP (Fig. 2: the reference signals 305 used to perform receiver processing for demodulating control information received a particular coreset on the first bandwidth part 210 may be the same reference signals used to perform receiver processing for demodulating control information received in a corresponding coreset on the second bandwidth part 210 [0067]. Fig. 4: a carrier 205-a may include a second bandwidth part 215-a and a first bandwidth part 210-a that overlaps with and spans a larger frequency band than second bandwidth part 210-a. A carrier 205-a may include a second bandwidth part 215-c and a first bandwidth part 210-c that partially overlaps with second bandwidth part 215-c. In each of these examples, UE 115-a may perform receiver processing for demodulation a downlink transmission on a first bandwidth part 210 using reference signals received on second a bandwidth part 215 after transitioning from communicating on the second bandwidth part 215 to communicating on the first bandwidth part 210 [0073]); and 
at least one of:  
determine a first quasi co-location (QCL) relationship based on the association relationship (TCI field included in DCI may indicate a TCI state corresponding to reference signals that may be QCL with data transmitted to UE 115 and the TCI state may indicate which QCL parameters may be derived from the reference signals received from base station 105. UE may receive an indication of updated TCI state [0071-0072]), and receiving/sending a physical downlink shared channel (PDSCH) in the second BWP based on the the base station may transmit DCI 310 on the second bandwidth part 215 to UE to schedule a downlink transmission of the data in the PDCH 315 on first bandwidth part 210 [0063]. Once UE receives the DCI 310, UE may identify the resources allocated for the downlink transmission in PDCH 315, and UE may receive the downlink transmission in PDCH 315 from base station on first bandwidth part [0064-0065]); or 
determine a second QCL relationship based on the association relationship, and receiving/sending a physical downlink control channel (PDCCH) in the second BWP based on the second QCL relationship  (the UE may also use techniques described above for demodulating control information received in a PDCCH or CORESET [0067]).

 Regarding claims 2, 7, 12 and 17, Wilson discloses wherein the first QCL relationship is indicated by using QCL information comprised in downlink control information (DCI) (TCI field included in DCI may indicate a TCI state corresponding to reference signals that may be QCL with data transmitted to UE 115 and the TCI state may indicate which QCL parameters may be derived from the reference signals received from base station 105. UE may receive an indication of updated TCI state [0071-0072]), wherein the DCI further comprises BWP switching indication information, and wherein the BWP switching indication information is used to indicate a terminal to switch from the first BWP to the second BWP (UE may be configured to transition/switch to communicating on a first bandwidth part from communicating on a second bandwidth part, and demodulating, based at least in part on QCL assumption [0006; 0087].UE 115-a may perform receiver processing for demodulation a downlink transmission on a first bandwidth part 210 using reference signals received on second a bandwidth part 215 after transitioning from communicating on the second bandwidth part 215 to communicating on the first bandwidth part 210 [0073]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8-10, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of VIVO: “Remaining issues on beam measurement and reporting”, 3GP DRAFT; R1-1801520 [IDS].
Regarding claims 3, 8, 13 and 18, Wilson discloses all the claim limitations as stated above, except for wherein at least one of the first QCL relationship or the second QCL at least one of: 
QCL information of a control-resource set with a smallest index or identifier in control- resource sets comprised in the first BWP or the second BWP;
Application No. : 17/100,444 Filed: November 20, 2020 Page: 4 of 12QCL information of a control-resource set comprised in both the first BWP and the second BWP; 
QCL information of a control-resource set comprised in the first BWP in a frequency domain resource on which the first BWP and the second BWP overlap; 
third QCL information in QCL information configured for at least one of a control-resource set or a PDSCH in the first BWP, wherein a reference signal indicated by using the third QCL information is located in the second BWP; 
fourth QCL information in QCL information configured for at least one of a control-resource set or a PDSCH in the second BWP, wherein a reference signal indicated by using the fourth QCL information is located in the first BWP.  
VIVO teaches [2.2.2] PDSCH QCL indication. More specifically, VIVO teaches that the PDSCH uses QCL assumption that is based on a default TCI state. The default TCI state corresponds to the TCI state used for PDCCH QCL indication for the lowest CORESET ID in that slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Wilson with the teaching of VIVO in order to provide a system that a device can reliably detect a PDSCH before a network device again clearly indicates QCL information for detecting the PDSCH.


VIVO teaches [2.2.2] PDSCH QCL indication. More specifically, VIVO teaches that the PDSCH uses QCL assumption that is based on a default TCI state. The default TCI state corresponds to the TCI state used for PDCCH QCL indication for the lowest CORESET ID in that slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Wilson with the teaching of VIVO in order to provide a system that a device can reliably detect a PDSCH before a network device again clearly indicates QCL information for detecting the PDSCH.

Regarding claims 5, 10, 15 and 20, Wilson discloses all the claim limitations as stated above. Further, Wilson discloses that the base station may transmit DCI 310 on the second BWP to UE to schedule a downlink transmission of the data in the PDCSH. The UE may identify the resources allocated for the downlink transmission in PDCSCH [0063-0064]. In addition, Wilson discloses TCI field included in DCI may indicate a TCI state corresponding to reference signals that may be QCL with data transmitted to UE 115 and the TCI state may indicate which QCL parameters may be derived from the reference signals received from base station 105. UE may receive an indication of updated TCI state [0071-0072]. The TCI state may be associated with set of reference signal such as SSBs [0038]. Wilson does not expressly disclose wherein at least one of the first QCL relationship or the second QCL relationship is indicated by using default QCL at least one of : one of pieces of QCL information configured for at least one of a control-resource set or a PDSCH in the second BWP; QCL information of a synchronization signal/physical broadcast channel block (SSB) used for initial access; QCL information used to receive a broadcast PDCCH; QCL information of an SSB with a smallest index in SSBs comprised in the second BWP.
VIVO teaches [2.2.2] PDSCH QCL indication. More specifically, VIVO teaches that the PDSCH uses QCL assumption that is based on a default TCI state. The default TCI state corresponds to the TCI state used for PDCCH QCL indication for the lowest CORESET ID in that slot. CORESET ID of the CORESET configure by PBCH is 0. When the UE moves and switches to another SSB beam, the default TCI state for PDSCH corresponds to the QCL indication for CORESET0 configured by the new SSB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Wilson with the teaching of VIVO in order to provide a system that a device can reliably detect a PDSCH before a network device again clearly indicates QCL information for detecting the PDSCH.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davydov et al. (US 2019/0364556) discloses Quasi co-location for antennal ports in new radio.
Jung et al. (US 2019/0261244) discloses resources corresponding to bandwidth parts.
John Wilson et al. (US 2018/0331727) discloses cross-sub-band Quasi co-location signaling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        March 25, 2022